Citation Nr: 0106586	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-25 260	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 until 
April 1945, when he was discharged on account of disability 
arising from a chronic duodenal ulcer.

The veteran appeared before an RO hearing officer in March 
2000 and presented sworn testimony in support of his claim.  
He also requested the opportunity to appear before a Member 
of the Board of Veterans' Appeals (Board) to again present 
testimony.  Such a hearing was scheduled via videoconference 
in February 2001.  He was notified of the scheduled time and 
place but failed to appear for the hearing.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(c).  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has epigastric and abdominal tenderness, and 
requires medication for the control of duodenal ulcer 
symptomatology, but no anemia, weight loss, or episodes of 
incapacitating ulcer flare-ups are shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a duodenal ulcer are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a duodenal ulcer was granted following 
the veteran's discharge from service on account of the 
disabling effects of the ulcer.  A 30 percent disability 
rating was assigned initially.  The rating was reduced to 
10 percent effective in May 1947 and then to zero percent 
(noncompensable) in December 1951, based upon medical 
evidence indicating the ulcer had gotten better.  This 
noncompensable disability rating remained in effect until 
March 1999, when the veteran submitted a claim for an 
increased rating.

The report of an April 1999 VA examination reveals that the 
veteran reported having pain in the mid epigastric region 
without radiation.  He reported that he was taking Mylanta(r) 
and Maalox(r) for pain on a regular basis.  He denied any 
bleeding, melena, hematochezia, anorexia, nausea, vomiting, 
or weight loss.  Upon examination, he was noted to be 63 3/4 
inches tall and weighed 178 pounds.  He was described as 
appearing well developed and well nourished with no debility 
or dehydration.  There was tenderness in the mid-epigastric 
region.  All laboratory testing, including a complete blood 
count, was interpreted as normal.  The examiner presented a 
diagnosis of a duodenal ulcer, noted that Mylanta(r) and 
Maalox(r) were giving the veteran relief and that the ulcer was 
not affecting his activities or daily living.  In discussion, 
the examiner commented that there had been tenderness noted 
on abdominal examination, and that there were no signs of 
anemia.

According to a November 1999 statement from the veteran's 
private treating physician, he had been treating the veteran 
since 1991 for from dyspepsia and duodenal ulcer disease 
which was intermittently symptomatic.  The physician stated 
that he prescribed antacids, H2 blockers, and Proton pump 
inhibitors for the veteran's gastrointestinal problems.

In written contentions and hearing testimony, the veteran has 
expressed dissatisfaction with the initial VA examination 
provided to him after his discharge from service and with the 
reductions in his disability rating in 1947 and 1951.  With 
regard to his current level of impairment, he testified that 
he takes about six medications to control ulcer symptoms.  He 
described his main symptom as a grinding pain, which he rated 
as 8 on a scale of 1 to 10.  After he takes medication, he 
estimated that the pain diminished to about 4 or 5.  He 
testified that if he did not have medication to dull the 
pain, he felt he would absolutely go nuts.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Because the veteran filed the instant claim 
for an increased disability rating in March 1999, under the 
statutory guidelines for rating service-connected 
disabilities, the medical and other evidence reflecting the 
veteran's condition from March 1999 until the present is most 
pertinent to our review of the currently-assigned disability 
rating.

Governing regulation provides that duodenal ulcers causing 
severe symptoms such as pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health are 
rated as 60 percent disabling.  Duodenal ulcers causing 
moderately severe symptomatology, meaning less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year, are 
rated as 40 percent disabling.  Duodenal ulcers causing 
moderate symptomatology with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or with continuous moderate manifestations, are 
rated as 20 percent disabling.  The currently-assigned 
10 percent disability rating reflects a mild duodenal ulcer, 
with recurring symptoms once or twice yearly.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

In applying the rating criteria to individual cases, the VA 
is reminded that in view of the number of atypical instances 
it is not expected, especially with the more fully-described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and above 
all, coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Review of the evidence of record, including the veteran's 
testimony and contentions, in addition to the medical 
reports, convinces the Board that the currently-assigned 
10 percent disability rating most accurately reflects the 
level of impairment resulting from the veteran's service-
connected duodenal ulcer.  There is no evidence of anemia, 
weight loss, or episodes of ulcer flare-ups where the veteran 
is rendered incapacitated contained in the record.  In fact, 
the veteran reported to the VA examiner that he received 
relief from medication and that the ulcer did not adversely 
affect his activities or daily living.  The evidence does 
reflect that the veteran has epigastric and abdominal 
tenderness, that he has abdominal pain which tends to be 
related to what he eats and the stress in his life, and that 
he requires medication.  This disability picture is most 
analogous to the criteria set forth for a 10 percent 
disability rating under the regulatory provisions.  In the 
absence of demonstrated greater impairment, a disability 
rating higher than 10 percent is not warranted.  

The preponderance of the evidence is against the veteran's 
claim for an increased disability rating and the claim must 
be denied.


ORDER

A disability rating in excess of 10 percent for a duodenal 
ulcer is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

